TRIAL COURT OFFICIAL'S
              REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                         FILED IN
Court of Appeals No. (If known): 12-15-00236-CV                   12th COURT OF APPEALS
                                                                       TYLER, TEXAS
Trial Court Style: Dowtech Specialty Contractor's Inc.        vs. 9/22/2015
                                                                   City of10:44:29 AM
Nacogdoches and Aeromix Systems, Inc.                                    PAM ESTES
                                                                           Clerk
Trial Court County:    Nacogdoches County
Trial Court No. C1228865
Date Court Reporter's Record Originally Due:      10-1-15
Anticipated Number of Pages of Record:      250
I am responsible for preparing a record in this appeal, but I am unable to
file the record by the original due date for the following reason/s:
          •   to the best of my knowledge, Appellant has made no claim of
              indigence and has failed to either pay the required fee or to
              make arrangements to pay the fee for preparing the record.
          •   Normally I would just contact the counsel who had not properly
              noticed me and failed to make proper financial arrangements and
              worked that out with him/her. However, in this particular
              instance, I am leaving town on 9-25-15 and will not return until
              10-4-15; therefore, there will not be time to accomplish all
              these matters before I leave. I would very much appreciate an
              additional 10 days' extension in this matter.
I anticipate this record will be completed and forwarded to the 12th Court of
Appeals by 10-12-15, and I hereby request an additional 10 days within which
to prepare it. TEX.R.APP.P. 37.3.
In compliance with TEX.R.APP.P. 9.5(e), I certify that a copy of this notice
has been served on counsel for all parties to the trial Court's judgment or
order being appealed.    I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.
9-22-15
Date                                         Signature
936-560-7797                                 Candace Parke
Off ice Phone Number                         Printed Name
cparke@co.nacogdoches.tx.us                  Official, 145th JDC
E-mail address                               Official Title
Trial Clerk’s/Court Reporter’s Request for Ext/12th CA‐CsL/Tyler/12‐3‐97/Rev.5‐3‐2001 
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads: 

      Certificate  requirements.    A  certificate  of  service  must  be  signed  by 
the person who made the service and must state: 
      (1)    The date and manner of service; 
      (2)    The name and addresses of each person served; and 
      (3)    If the person served is a party’s attorney, the name of the party 
             represented by that attorney. 
The following parties have been served with a copy of this document by e—mail: 
Lead Counsel for Appellant(s):                Lead Counsel for Appellee(s): 
Name:  Mr. Tom Belanger                       Name:  Mr. Blake C. Norvell 
Address:  P. O. Drawer 631248                 Address:  37 Cypress Point Street 
Nacogdoches, TX 75963‐1248                    Abilene, TX 79606 
Phone no.: 936‐564‐4315                       Phone no.: 325‐695‐1708 
Attorney for City of Nacogdoches              Attorney  for  Dowtech  Sprecialty 
                                              Contractors, Inc.